 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JULIET S. SARIOL,                                 CASE NO. C19-155-MJP

11                                 Plaintiff,                 ORDER DENYING MOTION FOR
                                                              REINSTATEMENT
12                  v.

13          UNITED STATES OF AMERICA and
            NORTH ATLANTIC TREATY
14          ORGANIZATION,

15                                 Defendants.

16

17          THIS MATTER comes before the Court on Plaintiff’s Motion for Case Reinstatement.

18   (Dkt. No. 11.) Having reviewed the Motion and all related papers, the Court DENIES the

19   Motion.

20          Plaintiff Juliet S. Sariol filed this case alleging “civil theft conversion of property under

21   historical circumstance statute of time limitations and counter claiming informal civil proceeding

22   in pursuant to 5 U.S.C.A. (a, b, c, d) Public information, agency rules, opinions, orders, records

23   and proceedings.” (Dkt. No. 7.) While Ms. Sariol’s Complaint included a lengthy “Statement of

24


     ORDER DENYING MOTION FOR REINSTATEMENT - 1
 1   Case,” it was largely unintelligible such that the Court was unable to comprehend the basis for

 2   the claim.

 3           On February 25, 2019, the Court dismissed Plaintiff’s Complaint under 28 U.S.C. §

 4   1915(e)(2)(B) for failure to state a claim for relief that is plausible on its face. (Dkt. No. 8.)

 5           On March 13, 2019, Ms. Sariol filed an emergency Motion for Case Reinstatement.

 6   (Dkt. No. 11.) Because a “Motion for Case Reinstatement” is not recognized in this district, the

 7   Court will treat Ms. Sariol’s Motion as one for reconsideration, pursuant to LCR 7(h). Motions

 8   for reconsideration are disfavored and are ordinarily denied “in the absence of a showing of

 9   manifest error in the prior ruling or a showing of new facts or legal authority which could not

10   have been brought to its attention earlier with reasonable diligence.” See LCR 7(h)(1).

11   Additionally, motions for reconsideration must be filed “within fourteen days after the order to

12   which it relates is filed.” LCR 7(h)(2).

13           Ms. Sariol’s Motion is untimely and does not provide the Court with sufficient

14   justification for reconsideration. Instead of correcting the deficiencies in her previous

15   Complaint, Ms. Sariol raises new facts without explaining how those facts give rise to a

16   cognizable claim for relief. Even giving Ms. Sariol, a pro se plaintiff, the benefit of any doubt,

17   see Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621, 623 (9th Cir. 1988), she again fails

18   to state a claim for relief that is plausible on its face. The Court therefore DENIES the Motion

19   for Reinstatement.

20           The clerk is ordered to provide copies of this order to all counsel.

21           Dated March 14, 2019.

22

23
                                                             A
                                                             Marsha J. Pechman
                                                             United States District Judge
24


     ORDER DENYING MOTION FOR REINSTATEMENT - 2
